376 F.2d 153
Charles Cantrell WRIGHT, Appellant,v.UNITED STATES of America, Appellee.
No. 23892.
United States Court of Appeals Fifth Circuit.
April 20, 1967.

Max Pope, Birmingham, Ala., for appellant.
R. Macey Taylor, Melton L. Alexander, Asst. U. S. Attys., Birmingham, Ala., Macon L. Weaver, U. S. Atty., for appellee.
Before BROWN and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
Appellant was convicted of violating 18 U.S.C.A. §§ 2312 and 2313, by transporting a stolen vehicle in interstate commerce, knowing the same to have been stolen, and by receiving the vehicle.


2
The sole contention of error is that the evidence was insufficient to support the verdict and judgment of conviction entered thereon. We disagree. The evidence was more than ample.


3
Affirmed.